ACCEPTED
                                                                                                      01-15-00224-CV
                                                                                            FIRST COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                                 4/15/2015 6:42:14 PM
                                                                                                  CHRISTOPHER PRINE
                                                                                                               CLERK

                                  CASE NO: 01-15-00224-CV

                              IN THE 1st COURT OF APPEALS
                                                                                  FILED IN
                                                                           1st COURT OF APPEALS
                                         AT HOUSTON                            HOUSTON, TEXAS
                                                                           4/15/2015 6:42:14 PM
                                                                           CHRISTOPHER A. PRINE
                                                                                   Clerk
                             TODD DAVID ROGERS , APPELLANT

                                                     V.

                              GINA MARIE ROGERS, APPELLEE



                                From the 434TH District Court

                          Trial Court Case number 12-DCV-199022

                                   Fort Bend County, Texas



                           APPELLANT’S REQUEST TO ABATE




TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

       Appellant’s Counsel respectfully requests that the Court to enter an order abating the

pending appeal and in support of that request would show unto this Court as follows:

                                                I.

       Appellant filed Notice of Appeal on the day before the case was set for entry of judgment

in the trial court. On the day in question the final decree of divorce was not entered or signed by

the court. The proceeding were reset to another date for entry and due to unforeseen

circumstances that entry also did not occur. The case was then reset to April 17th, 2015 for the

entry of a final judgement but unfortunately that entry date was also reset to May 15th, 2015.
                                                  II.

As a result of the above described issues a final appealable judgment has not been entered by the

 trial court at this time. Appellant reasonably anticipated the entry of the judgement based upon

 the trial court’s rendition but to date the judgment is not final. It is Appellant’s belief that upon

entry of the final judgment he will be seeking immediate temporary relief from this court and as

a result of that concern, is requesting that this honorable court abate this pending appeal pending

                                   the entry of a final judgement.

                                        V. CONCLUSION

       For the reasons stated above, Appellant respectfully requests that this court enter an order

abating this appeal pending further notice from the parties and action from the trial court.



                                                        Respectfully Submitted,
                                                        The Mahoney Law Firm
                                                        3668 Burke
                                                        Pasadena, Texas 77504
                                                        Phone 281-998-9450
                                                        Fax 281-998-9430
                                                        E-Mail trip888@aol.com

                                                        /s/ Walter P. Mahoney Jr.
                                                        Walter P. Mahoney Jr.
                                                        Attorney for Appellant
                             CERTIFICATE OF CONFERENCE

I Walter P. Mahoney Jr. do hereby certify that on the 15th day of April I forwarded the foregoing
 Motion to Marlene Zinsmeister to attempt to resolve this issue. Marlen Zinsmeister has not yet
 advised me of her position. As soon as she does that information will be provided to this Court.

                                    /s/Walter P. Mahoney Jr.

                                     Walter P. Mahoney Jr.




                                CERTIFICATE OF SERVICE


  I, Walter P. Mahoney Jr. do hereby certify that a copy of the foregoing Motion was duly and
properly served upon opposing counsel on the 15th day of April both before and after it was filed.
                In addition I made phone calls to his office to seek her position.
                                     /s/ Walter P. Mahoney Jr.
                                    Walter P. Mahoney Jr.